DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species represented by Figures 1R-1T, the subspecies represented by Figure 11M, and the connector represented by Figure 19L in the reply filed on 9/13/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 7 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Panescu et al., US 20210007796, herein referred to as "Panescu".
Regarding claim 1, Panescu discloses a vapor ablation system for ablating tissue of a patient (Figures 7-8: device 255 and tumor 80), wherein the system comprises: at least one pump (Figure 11: infusion pump 294 and vacuum pump 295); a catheter (Figures 7-8: elongated shaft 229) having a length extending between a proximal end and a distal tip (Figures 7-8: elongated shaft extends through bronchoscope 221 to needle electrode 250), wherein the catheter comprises: a connection port positioned on the proximal end of the catheter ([0315]: “The infusion lumen runs from the irrigation ports (e.g., 235) through the shaft 229 to the proximal region of the device where it is connectable to a conductive fluid supply and optionally pump.”), wherein, through the connection port, the catheter is in fluid communication with the at least one pump ([0379]: “The following is a description of an embodiment of a pump control algorithm that may be part of the software 292 stored in the ablation console 291 for controlling the pump 294 for delivering conductive fluid from the conductive fluid supply 293 to the catheter 220, 255, 270 (FIG. 11).”); a first lumen in fluid communication with the connection port and configured to receive, via the connection port, a fluid from the at least one pump ([0315]); at least one electrode positioned within the first lumen (Figures 7-8: proximal electrode 237); and a needle (Figures 7-8: needle electrode 250) having a lumen ([0345]: “The needle electrode 250 may have irrigation ports 251 in fluid communication with an irrigation lumen passing through the shaft 229 to the proximal region of the catheter.” and [0350]: “The irrigation ports 263 and 251 on the proximal electrode 237 and distal electrode 250 may be connected to the same irrigation lumen or separate lumens for delivery of conductive fluid.”) and configured to be coupled to the distal tip of the catheter (Figure 7: shaft 259 and [0347]: “when the lock 258 is released by an actuator on the proximal region of the device 255 the spring 257 pushes a shaft 259 on which the needle electrode 250 is mounted”) such that a proximal end of the needle is positioned at least 0.1 mm and no more than 60 mm from a distal most electrode of the at least one electrode (Figure 7: distance 260 and [0347]: “the spring 257 pushes a shaft 259 on which the needle electrode 250 is mounted thus extending a distance 260 from a spring loaded state (e.g., 5 to 10 mm) to a deployed state (e.g., an increase of 5 to 15 mm).”) and such that the lumen of the needle is in fluid communication with the first lumen ([0345]: “The needle electrode 250 may have irrigation ports 251 in fluid communication with an irrigation lumen passing through the shaft 229 to the proximal region of the catheter.” and [0350]: “The irrigation ports 263 and 251 on the proximal electrode 237 and distal electrode 250 may be connected to the same irrigation lumen or separate lumens for delivery of conductive fluid.”); and a controller (Figure 11: ablation console 291) having at least one processor (Figure 11: controller software 292) in data communication with the at least one pump ([0379]: “The following is a description of an embodiment of a pump control algorithm that may be part of the software 292 stored in the ablation console 291 for controlling the pump 294 for delivering conductive fluid from the conductive fluid supply 293 to the catheter 220, 255, 270 (FIG. 11).”), wherein, upon activating, the controller is configured to: control a delivery of the fluid into the first lumen (Figures 16A-16E and [0379]); and control a delivery of energy to the at least one electrode positioned within the first lumen ([0278]: “delivering computer-controlled ablation energy through the electrode(s) to the targeted tissue;”).
Regarding claim 3, Panescu discloses the vapor ablation system of claim 1, wherein the needle (Figures 7-8: needle electrode 250) has a tapered distal tip (Figure 7: tip 253 and [0245]: “The tip 253 of the needle electrode 250 may be sharp so it can puncture through the airway wall or tumor, for example the tip 253 may be bevel cut as shown or other sharp profile such as pencil tip.”).
Regarding claim 7, Panescu discloses the vapor ablation system of claim 1, further comprising a needle chamber ([0345]: “The needle electrode 250 may have irrigation ports 251 in fluid communication with an irrigation lumen passing through the shaft 229 to the proximal region of the catheter.”; there is a chamber inside needle electrode 250) coupled to the distal tip of the catheter (Figure 7: needle chamber is coupled to the distal tip of shaft 259) and configured to be retractable along a length of the catheter ([0347]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5, 8-9, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Panescu in view of Edwards et al., US 20080167649, herein referred to as "Edwards".
Regarding claim 4, Panescu discloses the vapor ablation system of claim 1, but does not explicitly disclose an ablation system further comprising a needle attachment component, wherein the needle and the needle attachment component are made of the same material.
However, Edwards teaches an ablation system (Figure 22A: treatment apparatus 110) comprising a needle attachment component (Figure 22B: electrode 116), wherein the needle (Figure 22b: introducer 118) and the needle attachment component (Figure 22B: electrode 116) are made of the same material ([0102]: “electrode 116 is made of stainless steel (e.g., 18 gauge needle), introducer 118 is made of stainless steel (e.g., 21 gauge needle)”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the vapor ablation system of Panescu so that the needle and the needle attachment component are made of the same material, as taught by Edwards, to ensure proper conduction of electromagnetic energy (Edwards [0081]).
Regarding claim 5, Panescu in view of Edwards discloses the vapor ablation system of claim 4, and Edwards further discloses an ablation system (Figure 22A: treatment apparatus 110) wherein the same material is stainless steel ([0102]: “electrode 116 is made of stainless steel (e.g., 18 gauge needle), introducer 118 is made of stainless steel (e.g., 21 gauge needle)”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the vapor ablation system of Panescu so that the needle and the needle attachment component are made of the stainless steel, as taught by Edwards, to ensure proper conduction of electromagnetic energy (Edwards [0081]).
Regarding claim 8, Panescu discloses the vapor ablation system of claim 7, wherein the needle chamber ([0345]: “The needle electrode 250 may have irrigation ports 251 in fluid communication with an irrigation lumen passing through the shaft 229 to the proximal region of the catheter.”; there is a chamber inside needle electrode 250) has an exterior surface (Figure 7: the exterior surface of needle electrode 250) and an internal lumen that defines an internal surface (Figure 7: the internal surface of needle electrode 250). Panescu does not explicitly disclose an ablation system wherein the exterior surface of the needle chamber comprises a first material, wherein the internal surface of the needle chamber comprises a second material, and wherein the first material is different from the second material.
However, Edwards teaches an ablation system (Figure 22A: treatment apparatus 110) wherein the needle chamber (Figure 22B) has an exterior surface (Figure 22B: insulation sleeve 120) and an internal lumen that defines an internal surface (Figure 22B: electrode 116), wherein the exterior surface comprises a first material ([0102]: “insulation sleeve 120 is made of polyimide”), wherein the internal surface comprises a second material ([0102]: “electrode 116 is made of stainless steel”), and wherein the first material is different from the second material ([0102]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the vapor ablation system of Panescu so that the exterior surface of the needle chamber comprises a first material and the internal surface of the needle chamber comprises a second material that is different from the first, as taught by Edwards, in order to define the size of a conductive surface (Edwards [0084]).
Regarding claim 9, Panescu in view of Edwards discloses the vapor ablation system of claim 8, and Edwards further discloses an ablation system (Figure 22A: treatment apparatus 110) wherein the first material is a polymer ([0102]: “insulation sleeve 120 is made of polyimide”) and the second material is metal ([0102]: “electrode 116 is made of stainless steel”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the vapor ablation system of Panescu so that the first material is a polymer and the second material is metal, as taught by Edwards, in order to define the size of a conductive surface (Edwards [0084]).
Regarding claim 15, Panescu discloses the vapor ablation system of claim 1, wherein the needle (Figures 7-8: needle electrode 250) comprises an internal channel in fluid communication with the first lumen ([0345]: “The needle electrode 250 may have irrigation ports 251 in fluid communication with an irrigation lumen passing through the shaft 229 to the proximal region of the catheter.” and [0350]: “The irrigation ports 263 and 251 on the proximal electrode 237 and distal electrode 250 may be connected to the same irrigation lumen or separate lumens for delivery of conductive fluid.”) and a port to allow a passage of vapor to an external environment from the internal channel ([0345]: “In use, conductive fluid (e.g., 5 to 30% hypertonic saline) may be injected from the irrigation ports 251 into lung parenchyma or the tumor when the needle electrode 250 is positioned in the parenchyma or tumor as shown in FIG. 8.”). Panescu does not explicitly disclose an ablation system further comprising a needle attachment component. 
However, Edwards teaches an ablation system (Figure 22A: treatment apparatus 110) comprising a needle attachment component (Figure 22B: electrode 116).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the vapor ablation system of Panescu so that it includes a needle attachment component, as taught by Edwards, to ensure proper conduction of electromagnetic energy to the needle (Edwards [0081]).
Regarding claim 17, Panescu discloses the vapor ablation system of claim 1, wherein the needle (Figures 7-8: needle electrode 250) has a length extending from a proximal end to a tapered, distal end (Figure 7: tip 253 and [0245]: “The tip 253 of the needle electrode 250 may be sharp so it can puncture through the airway wall or tumor, for example the tip 253 may be bevel cut as shown or other sharp profile such as pencil tip.”) Panescu does not explicitly disclose an ablation system that further comprises insulation positioned over the length of needle.
However, Edwards teaches an ablation system (Figure 22A: treatment apparatus 110) that comprises insulation positioned over the length of needle (Figure 22B: insulation sleeve 120 is position over the length of introducer 118).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the vapor ablation system of Panescu so that it includes insulation positioned over the length of needle, as taught by Edwards, in order to define the size of a conductive surface (Edwards [0084]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Panescu in view of Hoey et al., US 20100262133, herein referred to as "Hoey".
Regarding claim 6, Panescu discloses the vapor ablation system of claim 1, but does not explicitly disclose a vapor ablation system further comprising a needle attachment component, wherein a proximal portion of the needle is configured to be threaded onto a distal end of the needle attachment component.
However, Hoey teaches a vapor ablation system (Figure 2: medical system 100) comprising a needle attachment component (Figure 2: probe 102), wherein a proximal portion of the needle (Figures 2 and 4A-4b: extension portion 105 and [0076]: “the extension portion 105 can be a unitary member such as a needle”) is configured to be threaded onto a distal end of the needle attachment component ([0076]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the vapor ablation system of Panescu so that the needle is configured to be threaded onto the needle attachment component, as taught by Hoey, so that the needle can be detachable (Hoey [0076]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Panescu in view of Shadduck, US 20190343571, herein referred to as "Shadduck".
Regarding claim 10, Panescu discloses the vapor ablation system of claim 7, but does not explicitly disclose an ablation system wherein the needle chamber has an internal lumen that defines an internal surface, wherein the internal lumen is curved to receive a curved needle.
However, Shadduck teaches an ablation system (Figures 31A-C and 32: ablation stick 1605) wherein the needle chamber (Figures 31A-C and 32: extension member 1654) has an internal lumen that defines an internal surface (Figures 31A-C and 32: curved needle channel 1658), wherein the internal lumen is curved to receive a curved needle ([0155]: “In FIG. 32, it can be seen that the channel 1650 has a distal portion comprising a curved needle channel 1658 that is adapted to receive and direct the flexible needle 1625 to extend outwardly at a selected angle that can range from 30° to 90° relative to the axis 1660 of the endoscope shaft 1612.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the vapor ablation system of Panescu so that the needle chamber has a curved internal lumen, as taught by Shadduck, so that the needle can extend outwardly at a selected angle (Shadduck [0155]).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Panescu in view of Modesitt, US 20050149065, herein referred to as "Modesitt".
Regarding claim 11, Panescu discloses the vapor ablation system of claim 7, but does not explicitly disclose an ablation system wherein, in a pre- deployment state, the needle chamber is configured to be positioned over the needle and wherein, in a post-deployment state, the needle chamber is configured to be retracted toward a proximal end of the catheter and the needle is positioned outside the needle chamber.
However, Modesitt teaches an ablation system (Figure 1: device 10 and [0018]: “The present invention will find its greatest use in the sealing of a femoral artery cannulation site made in connection with percutaneous transluminal procedures such as angiography, angioplasty, atherectomy, laser ablation, stent placement, intravascular drug delivery, intravascular imaging, and the like.”) wherein, in a pre- deployment state (Figure 9), the needle chamber (Figures 9-10: needle tube guides 70 and 72) is configured to be positioned over the needle (Figures 9-11: flexible needle 42) and wherein, in a post-deployment state (Figure 12), the needle chamber is configured to be retracted toward a proximal end of the catheter and the needle is positioned outside the needle chamber (Figure 12 and [0071]: “The needle continues to be advanced until the sharpened distal tip 90 emerges from the device 10 (as illustrated previously in FIG. 7A). After it emerges, the needle tip 90 may be grasped and pulled through the device 10, drawing the suture 62 through the return lumen 36. The needle guide tubes 70 and 72 will be withdrawn, permitting the suture 62 to be drawn outward from the nose piece 14 through the suture-release slot 60, as illustrated in FIGS. 4A-4B and 12 (where the outer portion of slot 60 is shown broken away).”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the vapor ablation system of Panescu so that the needle chamber has a pre-deployment state and a post-deployment state, as taught by Modesitt, to prevent tissue from entering the needle chamber (Modesitt [0069]).
Regarding claim 12, Panescu in view of Modesitt discloses the vapor ablation system of claim 11, and Modesitt further discloses an ablation system (Figure 1: device 10 and [0018]: “The present invention will find its greatest use in the sealing of a femoral artery cannulation site made in connection with percutaneous transluminal procedures such as angiography, angioplasty, atherectomy, laser ablation, stent placement, intravascular drug delivery, intravascular imaging, and the like.”) wherein the needle (Figures 21-23: flexible needle 42) is further adapted to have three different positions with respect to the catheter, wherein the three different positions comprises a first position (Figure 23: flexible needle 42), a second position (Figure 21: flexible needle 42), and a third position (Figure 22: flexible needle 42), wherein in the first position, the needle has a first degree of curvature (Figure 22: flexible needle 42 is fully curved), wherein, in the second position, the needle has a second degree of curvature (Figure 21: flexible needle 42 is straight), wherein, in the third position, the needle has a third degree of curvature (Figure 22: flexible needle 42 is partially curved), wherein the first degree of curvature is different from both the second degree of curvature and third degree of curvature, and wherein the second degree of curvature is different from the third degree of curvature (Figures 21-23: the degrees of curvature of flexible needle 42 in these three positions are each unique).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the vapor ablation system of Panescu so that the needle has three different positions with three different curvatures, as taught by Modesitt, so that the needle can penetrate the tissue on opposite sides of a puncture site (Modesitt [0048]).
Regarding claim 13, Panescu in view of Modesitt discloses the vapor ablation system of claim 11, and Modesitt further discloses an ablation system (Figure 1: device 10 and [0018]: “The present invention will find its greatest use in the sealing of a femoral artery cannulation site made in connection with percutaneous transluminal procedures such as angiography, angioplasty, atherectomy, laser ablation, stent placement, intravascular drug delivery, intravascular imaging, and the like.”) wherein the needle is further adapted to have three different positions with respect to the catheter, wherein the three different positions comprises a first position (Figure 23: flexible needle 42), a second position (Figure 21: flexible needle 42), and a third position (Figure 22: flexible needle 42), wherein, in the first position, the needle has a first degree of curvature (Figure 22: flexible needle 42 is fully curved), wherein, in the second position, the needle has a second degree of curvature (Figure 21: flexible needle 42 is straight), wherein, in the third position, the needle has a third degree of curvature (Figure 22: flexible needle 42 is partially curved), wherein the first degree of curvature is greater than both the second degree of curvature and third degree of curvature (Figures 21-23: the degree of curvature flexible needle 42 is greatest in Figure 23), and wherein the third degree of curvature is greater than the second degree of curvature (Figures 21-22: the degree of curvature flexible needle 42 is greater in Figure 22 than in Figure 21).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the vapor ablation system of Panescu so that the needle has three different positions with three different curvatures, as taught by Modesitt, so that the needle can penetrate the tissue on opposite sides of a puncture site (Modesitt [0048]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Panescu in view of Modesitt, further in view of Shadduck.
Regarding claim 14, Panescu in view of Modesitt discloses the vapor ablation system of claim 11, with Modesitt disclosing a third position (Figure 22: flexible needle 42), but does not explicitly disclose an ablation system wherein, in the third position, the needle is configured to extend outward at an angle between 30° and 90° from an external surface of the catheter.
However, Shadduck teaches an ablation system (Figures 31A-C and 32: ablation stick 1605) wherein the needle (Figure 31C: needle member 1625) is configured to extend outward at an angle between 30° and 90° from an external surface of the catheter ([0155]: “In FIG. 32, it can be seen that the channel 1650 has a distal portion comprising a curved needle channel 1658 that is adapted to receive and direct the flexible needle 1625 to extend outwardly at a selected angle that can range from 30° to 90° relative to the axis 1660 of the endoscope shaft 1612.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the vapor ablation system of Panescu so that the needle extends outwards at an angle between 30° and 90°, as taught by Shadduck, to optimize ablation of all regions of the tissue (Shadduck [0111]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Panescu in view of Edwards, further in view of Baker et al., US 6228082, herein referred to as "Baker".
Regarding claim 18, Panescu in view of Edwards discloses the vapor ablation system of claim 17, and Panescu discloses a needle with a length in the range of 3 to 20 mm ([0345]). Panescu in view of Edwards does not explicitly disclose an ablation system wherein the insulation is adapted to cover at least 5% of the length of the needle, beginning from the proximal end and wherein the insulation is adapted to no more than 90% of the length of the needle, beginning from the proximal end.
However, Baker teaches an ablation system (Figure 26: system 700) wherein insulation is adapted to cover part of the length of the needle (Figure 27: needle electrode 704 and Col. 22, lines 36-39), beginning from the proximal end and wherein the insulation is adapted to not all of the length of the needle, beginning from the proximal end (Col. 22, lines 36-43). As taught by Baker, the exposed portion of the needle has a length in the range of 0.5 mm to 5 mm. Given that the needle of Panescu has a length in the range of 3 to 20 mm, these ranges mean that the insulation is adapted to cover at least 5% of the length of the needle, and there are many overlapping ranges wherein the insulation is adapted to cover no more than 90% of the length of the needle.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the vapor ablation system of Panescu so that insulation is adapted to cover part of the length of the needle, as taught by Baker, to allow for current flow from the electrode to the tissue (Baker Col. 22, lines 36-43).

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Panescu in view of Sharma et al., US 20130006231, herein referred to as "Sharma".
Regarding claim 24, Panescu discloses the vapor ablation system of claim 1, but does not explicitly disclose a vapor ablation system wherein the tissue comprises a uterine fibroid.
However, Sharma teaches a vapor ablation system (Figure 11) wherein the tissue comprises a uterine fibroid (Figure 11: uterine fibroid 1111).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the vapor ablation system of Panescu so that the tissue comprises a uterine fibroid, as taught by Sharma, to increase the efficacy of standard endometrial ablation (Sharma [0006]).
Regarding claim 25, Panescu in view of Sharma discloses the vapor ablation system of claim 24, and Sharma further discloses a vapor ablation system (Figure 11) wherein the needle is configured to be positioned in the uterine fibroid at one half an average transverse dimension of the uterine fibroid (Figure 11: positioning elements 1116 and [0158]: “The positioning elements 1116 are deployed to center the catheter in the fibroid and insulated needles 1117 are passed to pierce the fibroid tissue 1111.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the vapor ablation system of Panescu so that the needle is configured to be positioned in the uterine fibroid at one half an average transverse dimension of the uterine fibroid, as taught by Sharma, to increase the efficacy of standard endometrial ablation (Sharma [0006]).
Regarding claim 26, Panescu in view of Sharma discloses the vapor ablation system of claim 24, and Sharma further discloses a vapor ablation system (Figure 11) wherein the needle is configured to be positioned in the uterine fibroid at 25% to 75% of an average transverse dimension of the uterine fibroid (Figure 11: positioning elements 1116 and [0158]: “The positioning elements 1116 are deployed to center the catheter in the fibroid and insulated needles 1117 are passed to pierce the fibroid tissue 1111.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the vapor ablation system of Panescu so that the needle is configured to be positioned in the uterine fibroid at 25% to 75% of an average transverse dimension of the uterine fibroid, as taught by Sharma, to increase the efficacy of standard endometrial ablation (Sharma [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        

	

/JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794